Exhibit 99.2 MANAGEMENT DISCUSSION & ANALYSIS OF FINANCIAL CONDITIONS & RESULTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2014 FORM 51-102F1 SILVERCREST MINES INC. Table of Contents Page HIGHLIGHTS OF THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2014 2 OUTLOOK 3 RESULTS OF OPERATIONS 4 NON-IFRS PERFORMANCE MEASURES 6 SUMMARY OF QUARTERLY RESULTS 7 CASHFLOWS 8 LIQUIDITY AND CAPITAL RESOURCES 9 SANTA ELENA MINE 10 EXPLORATION PROPERTIES 11 OUTSTANDING SHARE CAPITAL 13 SUBSEQUENT EVENTS 13 RELATED PARTY TRANSACTIONS 14 OFF BALANCE SHEET ARRANGEMENTS 14 FINANCIAL INSTRUMENTS 14 CRITICAL JUDGMENT AND ESTIMATES 14 CHANGES IN ACCOUNTING STANDARDS 16 CAUTIONARY STATEMENT AND FORWARD-LOOKING STATEMENT DISCLAIMER 16 DISCLOSURE CONTROLS AND PROCEDURES and internal control over financial reporting 17 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS 17 QUALIFIED PERSON 17 This Management’s Discussion and Analysis (“MD&A”) is an overview of the activities of SilverCrest Mines Inc. (the “Company” or “SilverCrest”) for the three and nine months ended September 30, 2014. The MD&A is intended to help the reader understand the Company’s operations, financial performance and present and future business environment. The MD&A should be read in conjunction with the unaudited condensed consolidated interim financial statements for the three and nine months ended September 30, 2014 and 2013, and the related notes contained therein which have been prepared under International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. The following should also be read in conjunction with the audited consolidated financial statements, the related MD&A and Annual Information Form for the year ended December 31, 2013, and all other disclosure documents of the Company. All amounts are stated in United States dollars (US$) unless Canadian dollars (CAD$) are indicated. Additional information related to the Company is available for view on SEDAR at www.sedar.com and on the Company’s website www.silvercrestmines.com. The date of this MD&A is November 12, 2014. This MD&A contains forward looking information. Reference to the risk factors described in the “Cautionary Statement” on page 16 of this MD&A is advised. Cautionary Note to U.S. Investor’s concerning Estimates of Reserves and Measured, Indicated and Inferred Resources: This MD&A has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws. The terms “mineral reserve”, and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended. These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves, and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7, and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to contained ounces. Accordingly, information contained in this MD&A contains descriptions of mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations there under. HIGHLIGHTS OF THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2014 Financial and Operating Highlights: Q3 2014 9 MONTHS 2014 Cash flow from operations (1) (3) $ $ Cash flow from operations (1) (3) per share $ $ Cash cost per AgEq ounce sold (2) (3) $ $ All-in sustaining cash cost per AgEq ounce sold (2) (3) $ $ Revenues $ $ Net earnings $ $ Net earnings per share $ $ Adjusted earnings per share (3) $ $ Silver ounces produced Gold ounces produced Silver equivalent ounces produced (2) Silver ounces sold Gold ounces sold Silver equivalent ounces sold (2) (1) Cash flow from operations before changes in working capital items. (2) Silver equivalent (“AgEq”) ounces consist of the number of ounces of silver production/sold plus the number of ounces of gold production/sold multiplied by a 60:1 gold price to silver price ratio. Prior to January 1, 2014, the AgEq ratio was based on the spot gold price to the spot silver price at the quarter end dates for financial reporting. All numbers are rounded. (3) The Company uses performance indicators that are not defined according to IFRS. The Company presents these Non-IFRS performance measures to provide additional information regarding the Company's financial results and performance (refer to NON-IFRS Performance Measures section for calculation details). Refer to results of operations section for a detailed comparison with the same period of the prior fiscal year. HIGHLIGHTS OF THIRD QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2014 (continued) Santa Elena third quarter highlights · On August 1, 2014, SilverCrest’s new 3,000 tonne-per-day (“tpd”) mill and and Counter Current Decantation / Merrill Crowe (“CCD/MC”) processing facility at the Santa Elena Mine was successfully commissioned. This was another major milestone achieved as SilverCrest continues systematic and responsible growth. In determining commissioning completion, management considered the following criteria: ●
